Citation Nr: 0823555	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-25 012A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, AZ


THE ISSUE


Entitlement to payment or reimbursement for emergency 
services for a nonservice-connected disability at a non-VA 
facility on December 2, 2005.   


REPRESENTATION

Veteran represented by:	Michael J. Harper, Attorney


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
December 1958 to November 1960. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in February 2006 of the 
Department of Veterans Affairs (VA) Medical Center in 
Phoenix, Arizona.

In March 2007, the veteran withdrew his request for a hearing 
before the Board.  


FINDINGS OF FACT

1. On December 2, 2005, the veteran received emergency 
services for a nonservice-connected right foot injury at a 
non-VA medical facility. 

2. At the time the emergency services were provided, the 
nonservice-connected right foot injury was not of such a 
nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention 
would have been hazardous to life or health. 


CONCLUSION OF LAW

The criteria for payment or reimbursement for emergency 
services for a nonservice-connected disability at a non-VA 
facility on December 2, 2005, have not been met.  38 U.S.C.A. 
§ 1725, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 17.1000, 17.1002 (2007).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The post-adjudication VCAA notice was provided by letter, 
dated in May 2006.  

Regarding the VCAA notice as to the provisions for the 
effective date of the claim and for the degree of disability 
assignable, the claim involves a one-time payment or 
reimbursement of medical expenses in which no effective date 
or disability rating is awarded as a matter of law.  
Therefore, there is no possibility of any prejudice to the 
veteran with respect to any content error.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

As for the other VCAA requirements, at this stage of the 
appeal, when the veteran already has notice of the rating 
decision and the statement of the case has been issued, there 
is no reasonable possibility that further notice of the exact 
same information would aid in substantiating the claim.  



For this reason, the deficiency as to the timing of the VCAA 
notice is harmless error.  Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

Also, further delay of the case to inform the veteran again 
of the information already provided would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim. As the veteran has not identified any 
additional evidence pertinent to his claim, not already of 
record, and as there are no additional records to obtain, the 
Board concludes that the duty to-assist provisions of the 
VCAA have been complied with.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

Payment or reimbursement for emergency services for a 
nonservice-connected condition at a non-VA facility may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1002.  

To be eligible for payment and reimbursement the veteran has 
to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;



(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such nature 
that a prudent layperson would have reasonably expected that 
delay in seeking medical attention would have been hazardous 
to life or health (this standard would be met if there were 
an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions could be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was not a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C.A. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for the treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider; and

(i) The veteran is not eligible for reimbursement under 38 
U.S.C.A. 1728 for the emergency treatment provided (38 
U.S.C.A. 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).

Factual Background

On December 2, 2005, the veteran was treated for a 
nonservice-connected right foot injury at the emergency room 
of the Payson Regional Medical Center.  The hospital records 
show that the veteran complained of right foot pain after a 
small table fell on his foot.  It was noted that the pain had 
started three days earlier.  The pertinent findings were 
minimal contusion and swelling in the area of the right great 
toe.  X-rays revealed no fracture or dislocation.  The 
initial assessment was a moderately severe injury and 
semi-urgent.  

VA records show that on December 2, 2005, the veteran did not 
have a service-connected disability or insurance.  

In statements, dated in February 2006 and April 2006, the 
veteran asserted that he injured his foot on December 1, 
2005, when a table fell on the veteran's foot and that he 
kept the foot elevated and iced over night, but by morning 
the foot was worse and more swollen.  

The veteran stated that he called the local VA clinic on the 
morning of December 2, 2005, but there was no answer and a 
recording directed that in the case of an emergency to call 
911, so his wife drove him to the emergency room.  

The veteran's attorney pointed out that the VA clinic was 
closed when the veteran called the morning of December 2, 
2005, and waiting to see when the clinic would open was not 
an option.  The attorney stated that the veteran's injury 
occurred the night of December 1, 2005, not 3 days earlier as 
indicated in the record.  

Analysis

The record shows that the veteran did not have a service-
connected disability or was the veteran participating in a VA 
vocational rehabilitation program on December 2, 2005.  For 
these reasons, the veteran is not eligible for payment or 
reimbursement of medical expenses under 38 U.S.C.A. § 1728 
and 38 C.F.R. § 17.120, pertaining to veterans with service-
connected disabilities. 

The criteria for payment or reimbursement for emergency 
services for a nonservice-connected disability in a non-VA 
facility under 38 U.S.C.A. § 1725 include the requirement 
that the emergency services were rendered in a medical 
emergency of such a nature that a prudent layperson would 
have reasonably expected that delay in seeking medical 
attention would have been hazardous to life or health.  38 
C.F.R. § 17.1002(b).

The record shows that on December 2, 2005, the veteran was 
treated for a right foot injury, which was assessed as 
moderately severe and semi-urgent.  

The question presented is whether the right foot injury was 
an emergency medical condition.  Under 38 C.F.R. 
§ 17.1002(b), an emergency medical condition exists if there 
are acute symptoms of sufficient severity, including severe 
pain, that a prudent lay person who possesses an average 
knowledge of health and medicine would reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part. 

In this case, following the initial injury, the veteran 
waited at least over night before he sought medical 
attention.  The fact that he did not seek immediate medical 
attention following the initial injury is persuasive evidence 
against the claim that an emergency medical condition existed 
under the standard that a prudent lay person would reasonably 
expect the absence of immediate medical attention would 
result in placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part. 

As payment or reimbursement for emergency services for a 
nonservice-connected disability at a non-VA facility is 
authorized only if all conditions under 38 C.F.R. § 17.1002 
are met, and as an emergency medical condition under 
38 C.F.R. § 17.1002 has not been demonstrated, VA can not pay 
or reimburse the veteran for the emergency services provided 
on December 2, 2005, under 38 U.S.C.A. § 1725 and 38 C.F.R. § 
17.1002.


ORDER

Payment or reimbursement for emergency services for a 
nonservice-connected disability at a non-VA facility on 
December 2, 2005, is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


